In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Orange County (Woods, J.), entered August 10, 2012, which denied his objections to an order of the same court (Braxton, S.M.), entered June 21, 2012, denying his petition for downward modification of his child support obligation.
Ordered that the order entered August 10, 2012, is affirmed, without costs or disbursements.
The Family Court properly denied the father’s objections to the denial of his petition for downward modification of his child support obligation. The father failed to offer proof of a substantial and unanticipated change in his financial circumstances since the time he agreed to the support amount (see Family Ct Act § 451 [2] [a]; Schlakman v Schlakman, 38 AD3d 640 [2007]). Furthermore, contrary to the father’s contentions, he failed to show that he used his best efforts to secure employment commensurate with his qualifications and experience (see Family Ct Act § 451 [2] [b] [ii]; Matter of Marrale v Marrale, 44 AD3d 773, 776 [2007]; Beard v Beard, 300 AD2d 268 [2002]).
Dillon, J.E, Austin, Sgroi and Cohen, JJ., concur.